Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus. Petitioner was convicted of assault with intent to murder and burglary and sentenced in 1947 to nine years in the Maryland Penitentiary. He was paroled and placed under the supervision of the New York Board of Parole. lie violated the conditions of parole, was returned to the Maryland Penitentiary, and given credit for one-half the time spent on parole. Petitioner claims he is entitled to full credit. There is no merit in the contention. See Clark *646v. Warden, 213 Md. 641. The matter is controlled by-Maryland law, and not New York law, as contended.
Application denied, with costs.